By the Court.
The declaration is for work and materials furnished by the plaintiff to the defendant. The judge below has found as matters of fact (which are not subject to revision) *98that the plaintiff did not prove the contract declared on, and that, if the defendant promised to see him paid for work and materials which he originally agreed to furnish to another person, the liability of the original debtor was not extinguished; and rightly ruled as matter of law, that such a promise would not support the declaration. Exceptions overruled.